Exhibit 10.11




SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


THIS SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this "Agreement")
dated as of the Effective Date is between SILICON VALLEY BANK, a California
corporation ("Bank"), and SOCKET MOBILE, INC., a Delaware corporation
("Borrower"), provides the terms on which Bank shall lend to Borrower and
Borrower shall repay Bank. The parties agree as follows:


RECITALS


A. Borrower and Bank have entered into that certain Amended and Restated Loan
and Security Agreement dated March 24, 2008 (as the same has been amended,
restated, or otherwise modified from time to time, the "Original Domestic
Agreement") pursuant to which Bank has agreed to extend and make available to
Borrower certain credit facilities.


B. Borrower and Bank have agreed to amend and restate the Original Domestic
Agreement in its entirety pursuant to the terms of this Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Bank and Borrower agree that the Original
Domestic Agreement is amended and restated in its entirety as follows:


1. ACCOUNTING AND OTHER TERMS


Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. The term
"financial statements" includes the notes and schedules. The terms "including"
and "includes" always mean "including (or includes) without limitation," in this
or any Loan Document. Capitalized terms not otherwise defined in this Agreement
shall have the meanings set forth in Section 13. All other terms contained in
this Agreement, unless otherwise indicated, shall have the meanings provided by
the Code, to the extent such terms are defined therein.


2. LOAN AND TERMS OF PAYMENT


2.1 Promise to Pay. Borrower hereby unconditionally promises to pay Bank the
unpaid principal amount of all Advances hereunder with all interest, fees and
finance charges due thereon as and when due in accordance with this Agreement.


2.1.1 Financing of Accounts.


(a) Availability. Subject to the terms of this Agreement, Borrower may request
that Bank finance specific Eligible Accounts. Bank may, in its sole discretion
in each instance, finance such Eligible Accounts by extending credit to Borrower
in an amount equal to the result of the Advance Rate multiplied by the face
amount of the Eligible Account (the "Advance"). Bank may, in its sole
discretion, change the percentage of the Advance Rate for a particular Eligible
Account on a case by case basis. When Bank makes an Advance, the Eligible
Account becomes a "Financed Receivable."


1

--------------------------------------------------------------------------------

(b) Maximum Advances. The aggregate outstanding amount of all Advances,
outstanding at any time may not exceed One Million Dollars ($1,000,000).
Notwithstanding any other term or provision of this Agreement, the aggregate
amount of Advances hereunder together with the aggregate amount of loan advances
under the EXIM Agreement shall not at any event exceed Two Million Five Hundred
Thousand Dollars ($2,500,000).


(c) Borrowing Procedure. Borrower will deliver an Invoice Transmittal for each
Eligible Account it offers. Bank may rely on information set forth in or
provided with the Invoice Transmittal.


(d) Credit Quality; Confirmations. Bank may, at its option, conduct a credit
check of the Account Debtor for each Account requested by Borrower for financing
hereunder in order to approve any such Account Debtor's credit before agreeing
to finance such Account. Bank may also verify directly with the respective
Account Debtors the validity, amount and other matters relating to the Accounts
(including confirmations of Borrower's representations in Section 5.3) by means
of mail, telephone or otherwise, either in the name of Borrower or Bank from
time to time in its sole discretion.


(e) Accounts Notification/Collection. Bank may notify any Person owing Borrower
money of Bank's security interest in the funds and verify and/or collect the
amount of the Account.


(f) Maturity. This Agreement shall terminate and all Obligations outstanding
hereunder shall be immediately due and payable on the Maturity Date.


(g) Bank's Discretion. Notwithstanding anything to the contrary contained
herein, this Agreement may be terminated by Borrower or Bank at any time, and
Bank is not obligated to finance any Eligible Accounts. Bank and Borrower hereby
acknowledge and agree that Bank's agreement to finance Eligible Accounts
hereunder is discretionary in each instance. Accordingly, there shall not be any
recourse to Bank, nor liability of Bank, on account of any delay in Bank's
making of, and/or any decline by Bank to make, any loan or advance requested
hereunder. If this Agreement is terminated by Bank or Borrower for any reason,
Borrower shall pay to Bank a termination fee in an amount equal to one percent
(1.0%) of the Facility Amount (the "Early Termination Fee"). The Early
Termination Fee shall be due and payable on the effective date of such
termination and thereafter shall bear interest at a rate equal to the highest
rate applicable to any of the Obligations. Notwithstanding the foregoing, Bank
agrees to waive the Early Termination Fee if Bank agrees to refinance and
re-document this Agreement under another division of Bank (in its sole and
exclusive discretion) prior to the Maturity Date.


2

--------------------------------------------------------------------------------

2.1.2 EXIM Agreement. Bank and Borrower are parties to an EXIM Agreement. Both
this Agreement and the EXIM Agreement shall continue in full forced and effect,
and all rights and remedies under this Agreement and EXIM Agreement are
cumulative. The term "Obligations" as used in the Agreement and in the EXIM
Agreement shall include, without limitation, the obligation to pay when due all
Credit Extensions made pursuant to this Agreement (the "Non-EXIM Loans") and all
interest thereof and the obligation to apply when due all Credit Extensions made
pursuant to the EXIM Agreement (the "EXIM Loans") and all interest thereon.
Without limiting the generality of the foregoing, all "Collateral" as defined in
this Agreement and defined in the EXIM Agreement shall secure all EXIM Loans and
all Non-EXIM Loans and all interest thereon, and all other Obligations. Any
Event of Default under this Agreement shall also constitute an Event of Default
under the EXIM Agreement and any Event of Default under the EXIM Agreement shall
constitute an Event of Default under this Agreement. In the event Bank assigns
its right under the EXIM Agreement or its rights under this Agreement to any
third party, including without limitation, the Export-Import Bank of the United
States ("EXIM Bank"), whether before or after the occurrence of any Event of
Default, Bank shall the right (but not any obligation), it its sole discretion,
to allocate and apportion Collateral to this Agreement and/or to specify the
priorities of the respective security interests in such Collateral between
itself and the assignee, all without notice to, or consent of, Borrower.


2.2 Collections, Finance Charges, Remittances and Fees. The Obligations shall be
subject to the following fees and Finance Charges. Unpaid fees and Finance
Charges may, in Bank's discretion, accrue interest and fees as described in
Section 9.2 hereof.


2.2.1 Collections. Collections will be credited to the Financed Receivable
Balance for such Financed Receivable, but if there is an Event of Default, Bank
may apply Collections to the Obligations in any order it chooses. If Bank
receives a payment for both a Financed Receivable and a non-Financed Receivable,
the funds will first be applied to the Financed Receivable and, if there is no
Event of Default then existing, the excess will be remitted to Borrower, subject
to Section 2.2.6.


2.2.2 Facility Fee. A fully earned, non refundable facility fee of Twenty Five
Thousand Dollars ($25,000) is due upon execution of this Agreement (the
"Facility Fee").


2.2.3 Finance Charges. In computing Finance Charges on the Obligations under
this Agreement, all Collections received by Bank shall be deemed applied by Bank
on account of the Obligations three (3) Business Days after receipt of the
Collections. Borrower will pay a finance charge (the "Finance Charge") on the
Financed Receivable Balance which is equal to the Applicable Rate divided by 360
multiplied by the number of days each such Financed Receivable is outstanding
multiplied by the outstanding Financed Receivable Balance. The Finance Charge is
payable when the Advance made based on such Financed Receivable is payable in
accordance with Section 2.3 hereof. Because the Advance Rate may differ based on
the type of Eligible Account, the Bank will from time to time, adjust the
Finance Charge on Advances made at an Advance Rate of 60% so that the effective
Finance Charge on such Advances is reasonably equivalent to the Finance Charge
which applies to Advances based on an 80% Advance Rate. After an Event of
Default, the Applicable Rate will increase an additional five percent (5.0%) per
annum effective immediately upon the occurrence of such Event of Default.


3

--------------------------------------------------------------------------------

2.2.4 Collateral Handling Fee. Borrower will pay to Bank a collateral handling
fee equal to seven tenths of one percent (0.70%) per month of the Financed
Receivable Balance for each Financed Receivable outstanding based upon a 360 day
year (the "Collateral Handling Fee"). This fee is charged on a daily basis which
is equal to the Collateral Handling Fee divided by 30, multiplied by the number
of days each such Financed Receivable is outstanding, multiplied by the
outstanding Financed Receivable Balance. The Collateral Handling Fee is payable
when the Advance made based on such Financed Receivable is payable in accordance
with Section 2.3 hereof. In computing Collateral Handling Fees under this
Agreement, all Collections received by Bank shall be deemed applied by Bank on
account of Obligations three (3) Business Days after receipt of the Collections.
After an Event of Default, the Collateral Handling Fee will increase an
additional 0.50% effective immediately upon such Event of Default.


2.2.5 Accounting. After each Reconciliation Period, Bank will provide an
accounting of the transactions for that Reconciliation Period, including the
amount of all Financed Receivables, all Collections, Adjustments, Finance
Charges, Collateral Handling Fee and the Facility Fee. If Borrower does not
object to the accounting in writing within thirty (30) days it shall be
considered accurate. All Finance Charges and other interest and fees are
calculated on the basis of a 360 day year and actual days elapsed.


2.2.6 Deductions. Bank may deduct fees, Finance Charges, Advances which become
due pursuant to Section 2.3, and other amounts due pursuant to this Agreement
from any Advances made or Collections received by Bank.


2.2.7 Lockbox; Account Collection Services.


(a) Borrower shall direct each Account Debtor (and each depository institution
where proceeds of Accounts are on deposit) to remit payments with respect to the
Accounts to a lockbox account established with Bank or to wire transfer payments
to a cash collateral account that Bank controls (collectively, the "Lockbox").
It will be considered an immediate Event of Default if the Lockbox is not set-up
and operational on the Effective Date.


(b) In the event Borrower receives any proceeds that should be paid into the
Lockbox, upon receipt by Borrower of such proceeds, Borrower shall immediately
transfer and deliver same to Bank, along with a detailed cash receipts journal.
Provided no Event of Default exists or an event that with notice or lapse of
time will be an Event of Default, within three (3) days of receipt of such
amounts by Bank, Bank will turn over to Borrower the proceeds of the Accounts
other than Collections with respect to Financed Receivables and the amount of
Collections in excess of the amounts for which Bank has made an Advance to
Borrower, less any amounts due to Bank, such as the Finance Charge, the Facility
Fee, payments due to Bank, other fees and expenses, or otherwise; provided,
however, Bank may hold such excess amount with respect to Financed Receivables
as a reserve until the end of the applicable Reconciliation Period if Bank, in
its discretion, determines that other Financed Receivable(s) may no longer
qualify as an Eligible Account at any time prior to the end of the subject
Reconciliation Period. This Section does not impose any affirmative duty on Bank
to perform any act other than as specifically set forth herein. All Accounts and
the proceeds thereof are Collateral and if an Event of Default occurs, Bank may
apply the proceeds of such Accounts to the Obligations.


4

--------------------------------------------------------------------------------

2.2.8 Bank Expenses. Borrower shall pay all Bank Expenses (including reasonable
attorneys' fees and expenses, plus expenses, for documentation and negotiation
of this Agreement) incurred through and after the Effective Date, when due.


2.3 Repayment of Obligations; Adjustments.


2.3.1 Repayment. Borrower will repay each Advance on the earliest of: (a) the
date on which payment is received of the Financed Receivable with respect to
which the Advance was made, (b) the date on which the Financed Receivable is no
longer an Eligible Account, (c) the date on which any Adjustment is asserted to
the Financed Receivable (but only to the extent of the Adjustment if the
Financed Receivable remains otherwise an Eligible Account), (d) the date on
which there is a breach of any warranty or representation set forth in Section
5.3, or a breach of any covenant in this Agreement or (e) the Maturity Date
(including any early termination). Each payment will also include all accrued
Finance Charges and Collateral Handling Fees with respect to such Advance and
all other amounts then due and payable hereunder.


2.3.2 Repayment on Event of Default. When there is an Event of Default, Borrower
will, if Bank demands (or, upon the occurrence of an Event of Default under
Section 8.3, immediately without notice or demand from Bank) repay all of the
Advances. The demand may, at Bank's option, include the Advance for each
Financed Receivable then outstanding and all accrued Finance Charges, the Early
Termination Fee, Collateral Handling Fee, attorneys' and professional fees,
court costs and expenses, and any other Obligations.


2.3.3 Debit of Accounts. Bank may debit any of Borrower's deposit accounts for
payments or any amounts Borrower owes Bank hereunder. Bank shall promptly notify
Borrower when it debits Borrower's accounts. These debits shall not constitute a
set-off.


2.3.4 Adjustments. If, at any time during the term of this Agreement, any
Account Debtor asserts an Adjustment, Borrower issues a credit memorandum, or
any of the representations and warranties in Section 5.3 or covenants in this
Agreement are no longer true in all material respects, Borrower will promptly
advise Bank.


2.4 Power of Attorney. Borrower irrevocably appoints Bank and its successors and
assigns as attorney-in-fact and authorizes Bank, regardless of whether there has
been an Event of Default, to: (a) sell, assign, transfer, pledge, compromise, or
discharge all or any part of the Financed Receivables; (b) demand, collect, sue,
and give releases to any Account Debtor for monies due and compromise,
prosecute, or defend any action, claim, case or proceeding about the Financed
Receivables, including filing a claim or voting a claim in any bankruptcy case
in Bank's or Borrower's name, as Bank chooses; (c) prepare, file and sign
Borrower's name on any notice, claim, assignment, demand, draft, or notice of or
satisfaction of lien or mechanics' lien or similar document; (d) notify all
Account Debtors to pay Bank directly; (e) receive, open, and dispose of mail
addressed to Borrower; (f) endorse Borrower's name on checks or other
instruments (to the extent necessary to pay amounts owed pursuant to this
Agreement); and (g) execute on Borrower's behalf any instruments, documents,
financing statements to perfect Bank's interests in the Financed Receivables and
Collateral and do all acts and things necessary or expedient, as determined
solely and exclusively by Bank, to protect, preserve, and otherwise enforce
Bank's rights and remedies under this Agreement, as directed by Bank.


5

--------------------------------------------------------------------------------

3. CONDITIONS OF LOANS


3.1 Conditions Precedent to Initial Advance. Bank's agreement to make the
initial Advance is subject to the condition precedent that Bank shall have
received, in form and substance satisfactory to Bank, such documents, and
completion of such other matters, as Bank may reasonably deem necessary or
appropriate, including, without limitation:


(a) a certificate of the Secretary of Borrower with respect to articles, bylaws,
incumbency and resolutions authorizing the execution and delivery of this
Agreement;


(b) an Addendum to the Intellectual Property Security Agreement;


(c) Perfection Certificate by Borrower;


(d) Account Control Agreement/ Investment Account Control Agreement;


(e) evidence satisfactory to Bank that the insurance policies required by
Section 6.4 hereof are in full force and effect, together with appropriate
evidence showing lender loss payable and/or additional insured clauses or
endorsements in favor of Bank;


(f) payment of the fees and Bank Expenses then due and payable;


(g) Certificate of Foreign Qualification in California;


(h) Certificate of Good Standing from Delaware; and


(i) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.


3.2 Conditions Precedent to all Advances. Bank's agreement to make each Advance,
including the initial Advance, is subject to the following:


(a) receipt of the Invoice Transmittal;


(b) Bank shall have (at its option) conducted the confirmations and
verifications as described in Section 2.1.1(d); and


(c) each of the representations and warranties in Section 5 shall be true on the
date of the Invoice Transmittal and on the effective date of each Advance and no
Event of Default shall have occurred and be continuing, or result from the
Advance. Each Advance is Borrower's representation and warranty on that date
that the representations and warranties in Section 5 remain true.


(d) in Bank's sole discretion, any material impairment in the general affairs,
management, results of operation, financial condition or the prospect of
repayment of the Obligations, or there has not been any material adverse
deviation by Borrower from the most recent business plan of Borrower presented
to and accepted by Bank.



6

--------------------------------------------------------------------------------

4. CREATION OF SECURITY INTEREST


4.1 Grant of Security Interest. Borrower hereby grants Bank, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Bank, the Collateral, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products thereof.
Borrower represents, warrants, and covenants that the security interest granted
herein shall be a first priority security interest in the Collateral. If
Borrower shall at any time, acquire a commercial tort claim, Borrower shall
promptly notify Bank in a writing signed by Borrower of the general details
thereof and grant to Bank in such writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance satisfactory to Bank.
If this Agreement is terminated, Bank's Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash. Upon payment in full in cash of the Obligations and at such time
as Bank's obligation to make Advances has terminated, Bank shall, at Borrower's
sole cost and expense, release its Liens in the Collateral and all rights
therein shall revert to Borrower.


4.2 Authorization to File Financing Statements. Borrower hereby authorizes Bank
to file financing statements, without notice to Borrower, with all appropriate
jurisdictions to perfect or protect Bank's interest or rights hereunder,
including a notice that any disposition of the Collateral, by either Borrower or
any other Person, shall be deemed to violate the rights of Bank under the Code.
Any such financing statements may indicate the Collateral as "all assets of the
Debtor" or words of similar effect, or as being of an equal or lesser scope, or
with greater detail, all in Bank's discretion.


5. REPRESENTATIONS AND WARRANTIES


Borrower represents and warrants as follows:


5.1 Due Organization and Authorization. Borrower is duly existing and in good
standing as a Registered Organization in the State of Delaware and is qualified
and licensed to do business and are in good standing in any jurisdiction in
which the conduct of their respective business or ownership of property requires
that they be qualified except where the failure to do so could not reasonably be
expected to have a material adverse effect on Borrower's business. In connection
with this Agreement, Borrower has delivered to Bank a completed certificate
signed by Borrower, entitled "Perfection Certificate". Borrower represents and
warrants to Bank that (a) Borrower's exact legal name is that indicated on the
Perfection Certificate and on the signature page hereof; (b) Borrower is an
organization of the type and is organized in the jurisdiction set forth in the
Perfection Certificate; (c) the Perfection Certificate accurately sets forth
Borrower's organizational identification number or accurately states that
Borrower has none; (d) the Perfection Certificate accurately sets forth
Borrower's place of business, or, if more than one, its chief executive office
as well as Borrower's mailing address (if different than its chief executive
office); (e) Borrower (and each of its predecessors) has not, in the past five
(5) years, changed its jurisdiction of formation, organizational structure or
type, or any organizational number assigned by its jurisdiction; and (f) all
other information set forth on the Perfection Certificate pertaining to Borrower
and each of its Subsidiaries is accurate and complete (it being understood and
agreed that Borrower may from time to time update certain information in the
Perfection Certificate after the Effective Date to the extent permitted by one
or more specific provisions in this Agreement). If Borrower is not now a
Registered Organization but later becomes one, Borrower shall promptly notify
Bank of such occurrence and provide Bank with Borrower's organizational
identification number.


 

7

--------------------------------------------------------------------------------

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower's organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law, (iii)
contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any its Subsidiaries or any of their property or assets may be
bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect) or (v) constitute an event of default under any material
agreement by which Borrower is bound. Borrower is not in default under any
agreement to which it is a party or by which it is bound in which the default
could have a material adverse effect on Borrower's business.


5.2 Collateral. Borrower has good title, has rights in, and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens. Borrower
has no deposit accounts other than the deposit accounts with Bank, the deposit
accounts, if any, described in the Perfection Certificate delivered to Bank in
connection herewith, or of which Borrower has given Bank notice and taken such
actions as are necessary to give Bank a perfected security interest therein. The
Accounts are bona fide, existing obligations of the Account Debtors.


The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate. None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as permitted pursuant to Section 7.2.
In the event that Borrower, after the date hereof, intends to store or otherwise
deliver any portion of the Collateral to a bailee, then Borrower will first
receive the written consent of Bank and such bailee must execute and deliver a
bailee agreement in form and substance satisfactory to Bank in its sole
discretion.


Borrower is the sole owner of its intellectual property, except for
non-exclusive licenses granted to its customers in the ordinary course of
business. Each patent is valid and enforceable, and no part of the intellectual
property has been judged invalid or unenforceable, in whole or in part, and to
the best of Borrower's knowledge, no claim has been made that any part of the
intellectual property violates the rights of any third party except to the
extent such claim could not reasonably be expected to have a material adverse
effect on Borrower's business. Except as noted on the Perfection Certificate,
Borrower is not a party to, nor is bound by, any material license or other
agreement with respect to which Borrower is the licensee (a) that prohibits or
otherwise restricts Borrower from granting a security interest in Borrower's
interest in such license or agreement or any other property, or (b) for which a
default under or termination of could interfere with the Bank's right to sell
any Collateral. Without prior consent from Bank, Borrower shall not enter into,
or become bound by, any such license or agreement which is reasonably likely to
have a material impact on Borrower's business or financial condition. Borrower
shall take such steps as Bank requests to obtain the consent of, or waiver by,
any person whose consent or waiver is necessary for all such licenses or
contract rights to be deemed "Collateral" and for Bank to have a security
interest in it that might otherwise be restricted or prohibited by law or by the
terms of any such license or agreement, whether now existing or entered into in
the future.


 

8

--------------------------------------------------------------------------------

5.3 Financed Receivables. Borrower represents and warrants for each Financed
Receivable:


(a) Such Financed Receivable is an Eligible Account;


(b) Borrower is the owner of and has the legal right to sell, transfer, assign
and encumber such Financed Receivable;


(c) The correct amount is on the Invoice Transmittal and is not disputed;


(d) Payment is not contingent on any obligation or contract and Borrower has
fulfilled all its obligations as of the Invoice Transmittal date;


(e) Such Financed Receivable is based on an actual sale and delivery of goods
and/or services rendered, is due to Borrower, is not past due or in default, has
not been previously sold, assigned, transferred, or pledged and is free of any
liens, security interests and encumbrances other than Permitted Liens;


(f) There are no defenses, offsets, counterclaims or agreements for which the
Account Debtor may claim any deduction or discount;


(g) Borrower reasonably believes no Account Debtor is insolvent or subject to
any Insolvency Proceedings;


(h) Borrower has not filed or had filed against it Insolvency Proceedings and
does not anticipate any filing;


(i) Bank has the right to endorse and/ or require Borrower to endorse all
payments received on Financed Receivables and all proceeds of Collateral; and


(j) No representation, warranty or other statement of Borrower in any
certificate or written statement given to Bank contains any untrue statement of
a material fact or omits to state a material fact necessary to make the
statement contained in the certificates or statement not misleading.


5.4 Litigation. There are no actions or proceedings pending or, to the knowledge
of Borrower's Responsible Officers, threatened in writing by or against Borrower
or any Subsidiary in which an adverse decision could reasonably be expected to
cause a Material Adverse Change.


5.5 No Material Deviation in Financial Statements. All consolidated financial
statements for Borrower and any Subsidiaries delivered to Bank fairly present in
all material respects Borrower's consolidated financial condition and Borrower's
consolidated results of operations. There has not been any material
deterioration in Borrower's consolidated financial condition since the date of
the most recent financial statements submitted to Bank.


 

9

--------------------------------------------------------------------------------

5.6 Solvency. The fair salable value of Borrower's assets (including goodwill
minus disposition costs) exceeds the fair value of its liabilities; Borrower is
not left with unreasonably small capital after the transactions in this
Agreement; and Borrower is able to pay its debts (including trade debts) as they
mature.


5.7 Regulatory Compliance. Borrower is not an "investment company" or a company
"controlled" by an "investment company" under the Investment Company Act of
1940, as amended. Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors). Neither Borrower nor any of its Subsidiaries is a
"holding company" or an "affiliate" of a "holding company" or a "subsidiary
company" of a "holding company" as each term is defined and used in the Public
Utility Holding Company Act of 2005. Borrower has complied in all material
respects with the Federal Fair Labor Standards Act. Borrower has not violated
any laws, ordinances or rules, the violation of which could reasonably be
expected to cause a Material Adverse Change. None of Borrower's or any
Subsidiary's properties or assets has been used by Borrower or any Subsidiary
or, to the best of Borrower's knowledge, by previous Persons, in disposing,
producing, storing, treating, or transporting any hazardous substance other than
legally. Borrower and each of its Subsidiaries have obtained all consents,
approvals and authorizations of, made all declarations or filings with, and
given all notices to, all Governmental Authorities that are necessary to
continue their respective businesses as currently conducted.


5.8 Subsidiaries. Borrower does not own any stock, partnership interest or other
equity securities except for Permitted Investments.


5.9 Tax Returns and Payments; Pension Contributions. Borrower and each
Subsidiary have timely filed all required tax returns and reports, and Borrower
and each Subsidiary have timely paid all foreign, federal, state and local
taxes, assessments, deposits and contributions owed by Borrower and each
Subsidiary. Borrower may defer payment of any contested taxes, provided that
Borrower (a) in good faith contests its obligation to pay the taxes by
appropriate proceedings promptly and diligently instituted and conducted, (b)
notifies Bank in writing of the commencement of, and any material development
in, the proceedings, (c) posts bonds or takes any other steps required to
prevent the governmental authority levying such contested taxes from obtaining a
Lien upon any of the Collateral that is other than a "Permitted Lien". Borrower
is unaware of any claims or adjustments proposed for any of Borrower's prior tax
years which could result in additional taxes becoming due and payable by
Borrower. Borrower has paid all amounts necessary to fund all present pension,
profit sharing and deferred compensation plans in accordance with their terms,
and Borrower has not withdrawn from participation in, and has not permitted
partial or complete termination of, or permitted the occurrence of any other
event with respect to, any such plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.


 

10

--------------------------------------------------------------------------------

5.10 Full Disclosure. No written representation, warranty or other statement of
Borrower in any certificate or written statement given to Bank, as of the date
such representation, warranty, or other statement was made, taken together with
all such written certificates and written statements given to Bank, contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained in the certificates or statements not
misleading (it being recognized by Bank that projections and forecasts provided
by Borrower in good faith and based upon reasonable assumptions are not viewed
as facts and that actual results during the period or periods covered by such
projections and forecasts may differ from the projected or forecasted results).


6. AFFIRMATIVE COVENANTS


Borrower shall do all of the following:


6.1 Government Compliance.


(a) Maintain its and all its Subsidiaries' legal existence and good standing in
their respective jurisdictions of formation and maintain qualification in each
jurisdiction in which the failure to so qualify would reasonably be expected to
have a material adverse effect on Borrower's business or operations. Borrower
shall comply, and have each Subsidiary comply, with all laws, ordinances and
regulations to which it is subject, noncompliance with which could have a
material adverse effect on Borrower's business.


(b) Obtain all of the Governmental Approvals necessary for the performance by
Borrower of its obligations under the Loan Documents to which it is a party and
the grant of a security interest to Bank in all of its property. Borrower shall
promptly provide copies of any such obtained Governmental Approvals to Bank.


6.2 Financial Statements, Reports, Certificates.


(a) Deliver to Bank: (i) as soon as available, but no later than thirty (30)
days after the last day of each month, a company prepared balance sheet and
income statement covering Borrower's operations during the period certified by a
Responsible Officer and in a form acceptable to Bank; (ii) as soon as available,
but no later than one hundred twenty (120) days after the last day of Borrower's
fiscal year, audited consolidated financial statements prepared under GAAP,
consistently applied, together with an unqualified opinion on the financial
statements from an independent certified public accounting firm reasonably
acceptable to Bank; (iii) in the event that Borrower's stock becomes publicly
held, within five (5) days of filing, copies of all statements, reports and
notices made available to Borrower's security holders or to any holders of
Subordinated Debt and all reports on Form 10-K, 10-Q and 8 K filed with the
Securities and Exchange Commission; (iv) a prompt report of any legal actions
pending or threatened against Borrower or any Subsidiary that could result in
damages or costs to Borrower or any Subsidiary of One Hundred Thousand Dollars
($100,000.00) or more; (v) prompt notice of any material change in the
composition of the Intellectual Property Collateral, or the registration of any
copyright, including any subsequent ownership right of Borrower in or to any
copyright, patent or trademark not shown in the IP Agreement or knowledge of an
event that materially adversely affects the value of the Intellectual Property
Collateral; (vi) as soon as available, annual financial projections for the
following fiscal year commensurate in form and substance with those provided to
Borrower's venture capital investors; and (vii) budgets, sales projections,
operating plans, "sell-through" reports, or other financial information
reasonably requested by Bank.


 

11

--------------------------------------------------------------------------------

(b) Within thirty (30) days after the last day of each month, deliver to Bank
with the monthly financial statements a Compliance Certificate signed by a
Responsible Officer in the form of Exhibit B.


(c) Allow Bank to audit Borrower's Collateral, including, but not limited to,
Borrower's Accounts at Borrower's expense, upon reasonable notice to Borrower;
provided, however, prior to the occurrence of an Event of Default, Borrower
shall be obligated to pay for not more than two (2) audits per year and such
audits will not last more than 2-3. After the occurrence of an Event of Default,
Bank may audit Borrower's Collateral, including, but not limited to, Borrower's
Accounts at Borrower's expense and at Bank's sole and exclusive discretion and
without notification and authorization from Borrower.


(d) Upon Bank's request, provide a written report respecting any Financed
Receivable, if payment of any Financed Receivable does not occur by its due date
and include the reasons for the delay.


(e) Provide Bank with, as soon as available, but no later than thirty (30)
following each Reconciliation Period, an aged listing of accounts receivable and
accounts payable by invoice date, in form acceptable to Bank.


(f) Provide Bank with, as soon as available, but no later than thirty (30) days
following each Reconciliation Period, a Deferred Revenue report, in form
acceptable to Bank.


6.3 Taxes. Borrower shall make, and cause each Subsidiary to make, timely
payment of all foreign, federal, state, and local taxes or assessments (other
than taxes and assessments which Borrower is contesting in good faith, with
adequate reserves maintained in accordance with GAAP) and will deliver to Bank,
on demand, appropriate certificates attesting to such payments.


6.4 Insurance. Keep its business and the Collateral insured for risks and in
amounts standard for companies in Borrower's industry and location, and as Bank
may reasonably request. Insurance policies shall be in a form, with companies,
and in amounts that are satisfactory to Bank. All property policies shall have a
lender's loss payable endorsement showing Bank as the sole lender loss payee and
waive subrogation against Bank, and all liability policies shall show, or have
endorsements showing, Bank as an additional insured .All policies (or the loss
payable and additional insured endorsements) shall provide that the insurer must
give Bank at least twenty (20) days notice before canceling, amending, or
declining to renew its policy. At Bank's request, Borrower shall deliver
certified copies of policies and evidence of all premium payments. Proceeds
payable under any policy shall, at Bank's option, be payable to Bank on account
of the Obligations. If Borrower fails to obtain insurance as required under this
Section 6.4 or to pay any amount or furnish any required proof of payment to
third persons and Bank, Bank may make all or part of such payment or obtain such
insurance policies required in this Section 6.4, and take any action under the
policies Bank deems prudent.


 

12

--------------------------------------------------------------------------------

6.5 Accounts.


(a) To permit Bank to monitor Borrower's financial performance and condition,
Borrower, and all Borrower's Subsidiaries, shall maintain Borrower's and such
Subsidiaries', primary depository, operating accounts and securities accounts
with Bank and Bank's affiliates, which accounts shall represent at least 75% of
the dollar value of Borrower's and such Subsidiaries' accounts at all financial
institutions.


(b) Borrower shall identify to Bank, in writing, any deposit or securities
account opened by Borrower with any institution other than Bank. In addition,
for each such account that Borrower at any time opens or maintains, Borrower
shall, at Bank's request and option, pursuant to an agreement in form and
substance acceptable to Bank, cause the depository bank or securities
intermediary to agree that such account is the collateral of Bank pursuant to
the terms hereunder. The provisions of the previous sentence shall not apply to
deposit accounts exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of Borrower's employees.


6.6 Financial Covenants. Borrower shall maintain at all times, to be tested as
of the last day of each month, unless otherwise noted:


(a) Liquidity. Borrower's unrestricted cash and Cash Equivalents plus the
Availability of at least $250,000.


6.7 Protection and Registration of Intellectual Property Rights. Borrower shall:
(a) protect, defend and maintain the validity and enforceability of its
intellectual property; (b) promptly advise Bank in writing of material
infringements of its intellectual property; and (c) not allow any intellectual
property material to Borrower's business to be abandoned, forfeited or dedicated
to the public without Bank's written consent. If Borrower (i) obtains any
patent, registered trademark or servicemark, registered copyright, registered
mask work, or any pending application for any of the foregoing, whether as
owner, licensee or otherwise, or (ii) applies for any patent or the registration
of any trademark or servicemark, then Borrower shall immediately provide written
notice thereof to Bank and shall execute such intellectual property security
agreements and other documents and take such other actions as Bank shall request
in its good faith business judgment to perfect and maintain a first priority
perfected security interest in favor of Bank in such property. If Borrower
decides to register any copyrights or mask works in the United States Copyright
Office, Borrower shall: (x) provide Bank with at least fifteen (15) days prior
written notice of Borrower's intent to register such copyrights or mask works
together with a copy of the application it intends to file with the United
States Copyright Office (excluding exhibits thereto); (y) execute an
intellectual property security agreement and such other documents and take such
other actions as Bank may request in its good faith business judgment to perfect
and maintain a first priority perfected security interest in favor of Bank in
the copyrights or mask works intended to be registered with the United States
Copyright Office; and (z) record such intellectual property security agreement
with the United States Copyright Office contemporaneously with filing the
copyright or mask work application(s) with the United States Copyright Office.
Borrower shall promptly provide to Bank copies of all applications that it files
for patents or for the registration of trademarks, servicemarks, copyrights or
mask works, together with evidence of the recording of the intellectual property
security agreement necessary for Bank to perfect and maintain a first priority
perfected security interest in such property.


 

13

--------------------------------------------------------------------------------

6.8 Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Bank, without expense to Bank,
Borrower and its officers, employees and agents and Borrower's Books and
records, to the extent that Bank may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Bank with
respect to any Collateral or relating to Borrower.


6.9 Further Assurances. Borrower shall execute any further instruments and take
further action as Bank reasonably requests to perfect or continue Bank's
security interest in the Collateral or to effect the purposes of this Agreement.


7. NEGATIVE COVENANTS


Borrower shall not do any of the following without Bank's prior written consent.


7.1 Dispositions. Convey, sell, lease, transfer, assign, or otherwise dispose of
(collectively a "Transfer"), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) of Inventory
in the ordinary course of business; (b) of worn-out or obsolete Equipment; and
(c) in connection with Permitted Liens and Permitted Investments.


7.2 Changes in Business, Ownership, Management or Business Locations. Engage in
or permit any of its Subsidiaries to engage in any business other than the
businesses currently engaged in by Borrower or reasonably related thereto, or
have a material change in its ownership (other than by the sale of Borrower's
equity securities in a public offering or to venture capital investors so long
as Borrower identifies to Bank the venture capital investors prior to the
closing of the investment), or management. Borrower shall not, without at least
thirty (30) days prior written notice to Bank: (a) relocate its chief executive
office, or add any new offices or business locations, including warehouses
(unless such new offices or business locations contain less than Five Thousand
Dollars ($5,000.00) in Borrower's assets or property), or (b) change its
jurisdiction of organization, or (c) change its organizational structure or
type, or (d) change its legal name, or (e) change any organizational number (if
any) assigned by its jurisdiction of organization.


7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person. A Subsidiary may merge or
consolidate into another Subsidiary or into Borrower.


7.4 Indebtedness. Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.


7.5 Encumbrance. Create, incur, or allow any Lien on any of its property, or
assign or convey any right to receive income, including the sale of any
Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, or permit any Collateral not to be subject to the first priority security
interest granted herein.


 

14

--------------------------------------------------------------------------------

7.6 Distributions; Investments. (a) Directly or indirectly acquire or own any
Person, or make any Investment in any Person, other than Permitted Investments,
or permit any of its Subsidiaries to do so; or (b) pay any dividends or make any
distribution or payment or redeem, retire or purchase any capital stock.


7.7 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower, except for
transactions that are in the ordinary course of Borrower's business, upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm's length transaction with a non-affiliated Person.


7.8 Subordinated Debt. (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (b) amend any provision
in any document relating to the Subordinated Debt which would increase the
amount thereof or adversely affect the subordination thereof to Obligations owed
to Bank.


7.9 Compliance. Become an "investment company" or a company controlled by an
"investment company", under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Advance for that purpose;
fail to meet the minimum funding requirements of ERISA, permit a Reportable
Event or Prohibited Transaction, each as defined in ERISA, to occur; fail to
comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on Borrower's business, or permit any of its Subsidiaries to do
so; withdraw or permit any Subsidiary to withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan which could reasonably be expected to result in any liability of Borrower,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency.


8. EVENTS OF DEFAULT


Any one of the following shall constitute an event of default (an "Event of
Default") under this Agreement:


8.1 Payment Default. Borrower fails to pay any of the Obligations when due;


8.2 Covenant Default. Borrower fails or neglects to perform any obligation in
Section 6 or violates any covenant in Section 7 or fails or neglects to perform,
keep, or observe any other material term, provision, condition, covenant or
agreement contained in this Agreement, any Loan Documents, or in any present or
future agreement between Borrower and Bank;


8.3 Material Adverse Change. A Material Adverse Change occurs;


 

15

--------------------------------------------------------------------------------

8.4 Attachment; Levy; Restraint on Business. (a) (i) The service of process
seeking to attach, by trustee or similar process, any funds of Borrower or of
any entity under control of Borrower (including a Subsidiary) on deposit with
Bank or any Bank Affiliate, or (ii) a notice of lien, levy, or assessment is
filed against any of Borrower's assets by any government agency, and the same
under subclauses (i) and (ii) hereof are not, within ten (10) days after the
occurrence thereof, discharged or stayed (whether through the posting of a bond
or otherwise); provided, however, no Advances shall be made during any ten (10)
day cure period; or (b) (i) any material portion of Borrower's assets is
attached, seized, levied on, or comes into possession of a trustee or receiver,
or (ii) any court order enjoins, restrains, or prevents Borrower from conducting
any part of its business;


8.5 Insolvency. (a) Borrower is unable to pay its debts (including trade debts)
as they become due or otherwise becomes insolvent; (b) Borrower begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
and not dismissed or stayed within thirty (30) days (but no Advances shall be
made while of any of the conditions described in clause (d) exist and/or until
any Insolvency Proceeding is dismissed);


8.6 Other Agreements. If there is a default in any agreement to which Borrower
is a party with a third party or parties resulting in a right by such third
party or parties, whether or not exercised, to accelerate the maturity of any
Indebtedness in an amount in excess of One Hundred Thousand Dollars ($100,000)
or that could result in a Material Adverse Change;


8.7 Judgments. One or more judgments, orders, or decrees for the payment of
money in an amount, individually or in the aggregate, of at least Fifty Thousand
Dollars ($50,000) (not covered by independent third-party insurance as to which
liability has been accepted by such insurance carrier) shall be rendered against
Borrower and shall remain unsatisfied, unvacated, or unstayed for a period of
ten (10) days after the entry thereof (provided that no Advances will be made
prior to the satisfaction, vacation, or stay of such judgment, order, or
decree);


8.8 Misrepresentations. Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in writing delivered to Bank or to induce Bank to enter this
Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made;


8.9 EXIM Agreement. The occurrence of any Event of Default under the EXIM
Agreement.


8.10 Subordinated Debt. A default or breach occurs under any agreement between
Borrower and any creditor of Borrower that signed a subordination agreement,
intercreditor agreement, or other similar agreement with Bank, or any creditor
that has signed such an agreement with Bank breaches any terms of the agreement;


9. BANK'S RIGHTS AND REMEDIES


9.1 Rights and Remedies. When an Event of Default occurs and continues Bank may,
without notice or demand, do any or all of the following:


 

16

--------------------------------------------------------------------------------

(a) Declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.3 occurs all Obligations are immediately due and
payable without any action by Bank);


(b) Stop advancing money or extending credit for Borrower's benefit under this
Agreement or under any other agreement between Borrower and Bank;


(c) Settle or adjust disputes and claims directly with Account Debtors for
amounts, on terms and in any order that Bank considers advisable and notify any
Person owing Borrower money of Bank's security interest in such funds and verify
the amount of such account. Borrower shall collect all payments in trust for
Bank and, if requested by Bank, immediately deliver the payments to Bank in the
form received from the Account Debtor, with proper endorsements for deposit;


(d) Make any payments and do any acts it considers necessary or reasonable to
protect its security interest in the Collateral. Borrower shall assemble the
Collateral if Bank requests and make it available as Bank designates. Bank may
enter premises where the Collateral is located, take and maintain possession of
any part of the Collateral, and pay, purchase, contest, or compromise any Lien
which appears to be prior or superior to its security interest and pay all
expenses incurred. Borrower grants Bank a license to enter and occupy any of its
premises, without charge, to exercise any of Bank's rights or remedies;


(e) Apply to the Obligations any (i) balances and deposits of Borrower it holds,
or (ii) any amount held by Bank owing to or for the credit or the account of
Borrower;


(f) Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower's labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Bank's exercise of its rights under this Section, Borrower's
rights under all licenses and all franchise agreements inure to Bank's benefit;


(g) Place a "hold" on any account maintained with Bank and/or deliver a notice
of exclusive control, any entitlement order, or other directions or instructions
pursuant to any control agreement or similar agreements providing control of any
Collateral;


(h) Demand and receive possession of Borrower's Books; and


(i) Exercise all rights and remedies available to Bank under the Loan Documents
or at law or equity, including all remedies provided by the Code (including
disposal of the Collateral pursuant to the terms thereof).


9.2 Protective Payments. If Borrower fails to obtain insurance called for by
Section 6.4 or fails to pay any premium thereon or fails to pay any other amount
which Borrower is obligated to pay under this Agreement or by any other Loan
Document, Bank may obtain such insurance or make such payment, and all amounts
so paid by Bank are Bank Expenses and immediately due and payable, bearing
interest at the then highest applicable rate, and secured by the Collateral.
Bank will make reasonable effort to provide Borrower with notice of Bank
obtaining such insurance at the time it is obtained or within a reasonable time
thereafter. No payments by Bank are deemed an agreement to make similar payments
in the future or Bank's waiver of any Event of Default.


 

17

--------------------------------------------------------------------------------

9.3 Bank's Liability for Collateral. So long as Bank complies with reasonable
banking practices regarding the safekeeping of Collateral in possession or under
the control of Bank, Bank shall not be liable or responsible for: (a) the
safekeeping of the Collateral; (b) any loss or damage to the Collateral; (c) any
diminution in the value of the Collateral; or (d) any act or default of any
carrier, warehouseman, bailee, or other Person. Borrower bears all risk of loss,
damage or destruction of the Collateral.


9.4 Remedies Cumulative. Bank's failure, at any time or times, to require strict
performance by Borrower of any provision of this Agreement or any other Loan
Document shall not waive, affect, or diminish any right of Bank thereafter to
demand strict performance and compliance herewith or therewith. No waiver
hereunder shall be effective unless signed by Bank and then is only effective
for the specific instance and purpose for which it is given. Bank's rights and
remedies under this Agreement and the other Loan Documents are cumulative. Bank
has all rights and remedies provided under the Code, by law, or in equity.
Bank's exercise of one right or remedy is not an election, and Bank's waiver of
any Event of Default is not a continuing waiver. Bank's delay in exercising any
remedy is not a waiver, election, or acquiescence.


9.5 Demand Waiver. Borrower waives demand, notice of default or dishonor, notice
of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which Borrower is
liable.


10. NOTICES.


All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by facsimile
transmission; (c) one (1) Business Day after deposit with a reputable overnight
courier with all charges prepaid; or (d) when delivered, if hand-delivered by
messenger, all of which shall be addressed to the party to be notified and sent
to the address or facsimile number provided at the beginning of this Agreement.
Bank or Borrower may change its address or facsimile number by giving the other
party written notice thereof in accordance with the terms of this Section 10.


 

18

--------------------------------------------------------------------------------

11. CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE


California law governs the Loan Documents without regard to principles of
conflicts of law. Borrower and Bank each submit to the exclusive jurisdiction of
the State and Federal courts in Santa Clara County, California; provided,
however, that nothing in this Agreement shall be deemed to operate to preclude
Bank from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Bank. Borrower expressly
submits and consents in advance to such jurisdiction in any action or suit
commenced in any such court, and Borrower hereby waives any objection that it
may have based upon lack of personal jurisdiction, improper venue, or forum non
conveniens and hereby consents to the granting of such legal or equitable relief
as is deemed appropriate by such court. Borrower hereby waives personal service
of the summons, complaints, and other process issued in such action or suit and
agrees that service of such summons, complaints, and other process may be made
by registered or certified mail addressed to Borrower at the address set forth
in Section 10 of this Agreement and that service so made shall be deemed
completed upon the earlier to occur of Borrower's actual receipt thereof or
three (3) days after deposit in the U.S. mails, proper postage prepaid.


TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.


WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES' AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and order applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to the California Code of Civil Procedure § 644(a). Nothing in
this paragraph shall limit the right of any party at any time to exercise
self-help remedies, foreclose against collateral, or obtain provisional
remedies. The private judge shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph.


 

19

--------------------------------------------------------------------------------

12. GENERAL PROVISIONS


12.1 Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without Bank's prior written
consent which may be granted or withheld in Bank's discretion. Bank has the
right, without the consent of or notice to Borrower, to sell, transfer,
negotiate, or grant participation in all or any part of, or any interest in,
Bank's obligations, rights and benefits under this Agreement, the Loan Documents
or any related agreement.


12.2 Indemnification. Borrower agrees to indemnify, defend, and hold Bank and
its officers, directors, employees, agents, attorneys or any other Person
affiliated with or representing Bank (each, an "Indemnified Person") harmless
against: (a) all obligations, demands, claims, and liabilities (collectively,
"Claims") asserted by any other party in connection with the transactions
contemplated by the Loan Documents; and (b) all losses or Bank Expenses
incurred, or paid by such Indemnified Person from, following, or arising from
transactions between Bank and Borrower (including reasonable attorneys' fees and
expenses), except for Claims and/or losses directly caused by such Indemnified
Person's gross negligence or willful misconduct.


12.3 Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.


12.4 Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.


12.5 Correction of Loan Documents. Bank may correct patent errors and fill in
any blanks in this Agreement and the other Loan Documents consistent with the
agreement of the parties.


12.6 Amendments in Writing; Integration. All amendments to this Agreement must
be in writing signed by both Bank and Borrower. This Agreement and the Loan
Documents represent the entire agreement about this subject matter, and
supersede prior negotiations or agreements. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of this Agreement and the Loan Documents merge
into this Agreement and the Loan Documents.


12.7 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, are an original, and all taken together, constitute one
Agreement.


12.8 Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been satisfied. The obligation of Borrower in Section 12.2 to
indemnify Bank shall survive until the statute of limitations with respect to
such claim or cause of action shall have run.


 

20

--------------------------------------------------------------------------------

12.9 Confidentiality. In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank's
Subsidiaries or Affiliates; (b) to prospective transferees or purchasers of any
interest in the Advances (provided, however, Bank shall use commercially
reasonable efforts to obtain such prospective transferee's or purchaser's
agreement to the terms of this provision); (c) as required by law, regulation,
subpoena, or other order; (d) to Bank's regulators or as otherwise required in
connection with Bank's examination or audit; (e) as Bank considers appropriate
in exercising remedies under the Loan Documents; and (f) to third-party service
providers of Bank so long as such service providers have executed a
confidentiality agreement with Bank with terms no less restrictive than those
contained herein. Confidential information does not include information that
either: (i) is in the public domain or in Bank's possession when disclosed to
Bank, or becomes part of the public domain after disclosure to Bank; or (ii) is
disclosed to Bank by a third party, if Bank does not know that the third party
is prohibited from disclosing the information.


Bank may use confidential information for any purpose, including, without
limitation, for the development of client databases, reporting purposes, and
market analysis, so long as Bank does not disclose Borrower's identity or the
identity of any person associated with Borrower unless otherwise expressly
permitted by this Agreement. The provisions of the immediately preceding
sentence shall survive the termination of this Agreement.


12.10 Attorneys' Fees, Costs and Expenses. In any action or proceeding between
Borrower and Bank arising out of or relating to the Loan Documents, the
prevailing party shall be entitled to recover its reasonable attorneys' fees and
other costs and expenses incurred, in addition to any other relief to which it
may be entitled.


13. DEFINITIONS


13.1 Definitions. In this Agreement:


"Account" is any "account" as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.


"Account Debtor" is as defined in the Code and shall include, without
limitation, any person liable on any Financed Receivable, such as, a guarantor
of the Financed Receivable and any issuer of a letter of credit or banker's
acceptance.


"Adjustments" are all discounts, allowances, returns, disputes, counterclaims,
offsets, defenses, rights of recoupment, rights of return, warranty claims, or
short payments, asserted by or on behalf of any Account Debtor for any Financed
Receivable.


"Advance" is defined in Section 2.1.1.


 

21

--------------------------------------------------------------------------------

"Advance Rate" is eighty percent (80.0%), net of any offsets related to each
specific Account Debtor, provided, however, that with respect to any Account
Debtor which is a distributor, the Advance Rate shall be sixty percent (60%).


"Affiliate" of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person's senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person's managers and members.


"Applicable Rate" is a per annum rate equal to the greater of either (i) the
Prime Rate plus two percent (2.0%), or (ii) six percent (6.0%).


"Availability" means, as the date of determination, an amount equal to One
Million Dollars ($1,000,000) minus all outstanding Credit Extensions.


"Bank Expenses" are all audit fees and expenses, costs, and expenses (including
reasonable attorneys' fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower.


"Borrower's Books" are all Borrower's books and records including ledgers,
federal and state tax returns, records regarding Borrower's assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.


"Business Day" is any day that is not a Saturday, Sunday or a day on which Bank
is closed.


"Cash Equivalents" means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor's Ratings
Group or Moody's Investors Service, Inc.; (c) Bank's certificates of deposit
issued maturing no more than one (1) year after issue.


"Code" is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank's Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of California, the term
"Code" shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes on the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.


 

22

--------------------------------------------------------------------------------

"Collateral" is any and all properties, rights and assets of Borrower described
on Exhibit A.


"Collateral Handling Fee" is defined in Section 2.2.3.


"Collections" are all funds received by Bank from or on behalf of an Account
Debtor for Financed Receivables.


"Compliance Certificate" is attached as Exhibit B.


"Contingent Obligation" is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but "Contingent Obligation"
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.


"Current Liabilities" are all obligations and liabilities of Borrower to Bank,
plus, without duplication, the aggregate amount of Borrower's Total Liabilities
that mature within one (1) year.


"Deferred Revenue" is all amounts received or invoiced, as appropriate, in
advance of performance under contracts and not yet recognized as revenue.


"Early Termination Fee" is defined in Section 2.1.1.


"Effective Date" is the date Bank executes this Agreement as indicated on the
signature page hereof.


"Eligible Accounts" are billed Accounts in the ordinary course of Borrower's
business that meet all Borrower's representations and warranties in Section 5.3,
have been, at the option of Bank, confirmed in accordance with Section 2.1.1(d),
and are due and owing from Account Debtors deemed creditworthy by Bank in its
sole discretion. Without limiting the fact that the determination of which
Accounts are eligible hereunder is a matter of Bank discretion in each instance,
Eligible Accounts shall not include the following Accounts (which listing may be
amended or changed in Bank's discretion with notice to Borrower):


(a) Accounts that the Account Debtor has not paid within ninety (90) days of
invoice date regardless of invoice payment period terms;


 

23

--------------------------------------------------------------------------------

(b) Accounts billed in the United States and owing from an Account Debtor which
does not have its principal place of business in the United States or Canada
unless such Accounts are otherwise Eligible Accounts and (i) covered in full by
credit insurance satisfactory to Bank, less any deductible, (ii) supported by
letter(s) of credit acceptable to Bank, (iii) supported by a guaranty from the
Export-Import Bank of the United States, or (iv) that Bank otherwise approves of
in writing;


(c) Accounts billed and payable outside of the United States unless the Bank has
a first priority, perfected security interest or other enforceable Lien in such
Accounts;


(d) Accounts owing from an Account Debtor to the extent that Borrower is
indebted or obligated in any manner to the Account Debtor (as creditor, lessor,
supplier or otherwise - sometimes called "contra" accounts, accounts payable,
customer deposits or credit accounts), with the exception of customary credits,
adjustments and/or discounts given to an Account Debtor by Borrower in the
ordinary course of its business;


(e) Accounts for which the Account Debtor is Borrower's Affiliate, officer,
employee, or agent;


(f) Accounts owing from an Account Debtor which is a United States government
entity or any department, agency, or instrumentality thereof unless Borrower has
assigned its payment rights to Bank and the assignment has been acknowledged
under the Federal Assignment of Claims Act of 1940, as amended;


(g) Accounts for demonstration or promotional equipment, or in which goods are
consigned, or sold on a "sale guaranteed", "sale or return", "sale on approval",
or other terms if Account Debtor's payment may be conditional;


(h) Accounts owing from an Account Debtor that has not been invoiced or where
goods or services have not yet been rendered to the Account Debtor (sometimes
called memo billings or pre-billings);


(i) Accounts subject to contractual arrangements between Borrower and an Account
Debtor where payments shall be scheduled or due according to completion or
fulfillment requirements where the Account Debtor has a right of offset for
damages suffered as a result of Borrower's failure to perform in accordance with
the contract (sometimes called contracts accounts receivable, progress billings,
milestone billings, or fulfillment contracts);


(j) Accounts owing from an Account Debtor the amount of which may be subject to
withholding based on the Account Debtor's satisfaction of Borrower's complete
performance (but only to the extent of the amount withheld; sometimes called
retainage billings);


(k) Accounts subject to trust provisions, subrogation rights of a bonding
company, or a statutory trust;


(l) Accounts owing from an Account Debtor that has been invoiced for goods that
have not been shipped to the Account Debtor unless Bank, Borrower, and the
Account Debtor have entered into an agreement acceptable to Bank in its sole
discretion wherein the Account Debtor acknowledges that (i) it has title to and
has ownership of the goods wherever located, (ii) a bona fide sale of the goods
has occurred, and (iii) it owes payment for such goods in accordance with
invoices from Borrower (sometimes called "bill and hold" accounts);


 

24

--------------------------------------------------------------------------------

(m) Accounts for which the Account Debtor has not been invoiced;


(n) Accounts that represent non-trade receivables or that are derived by means
other than in the ordinary course of Borrower's business;


(o) Accounts subject to chargebacks or others payment deductions taken by an
Account Debtor (but only to the extent the chargeback is determined invalid and
subsequently collected by Borrower);


(p) Accounts owing from an Account Debtor with respect to which Borrower has
received Deferred Revenue (but only to the extent of such Deferred Revenue);


(q) Accounts in which the Account Debtor disputes liability or makes any claim
(but only up to the disputed or claimed amount), or if the Account Debtor is
subject to an Insolvency Proceeding, or becomes insolvent, or goes out of
business; and


(r) Accounts for which Bank in its good faith business judgment determines
collection to be doubtful.


"ERISA" is the Employee Retirement Income Security Act of 1974, and its
regulations.


"Events of Default" are set forth in Article 8.


"Exim Agreement" means that certain Second Amended and Restated Export-Import
Bank Loan and Security Agreement by and between Borrower and the Bank, dated as
of the effective date, as the same may be modified, amended, supplemented or
restated from time to time.


"Facility Amount" is One Million Two Hundred Fifty Thousand Dollars
($1,250,000).


"Facility Fee" is defined in Section 2.2.1.


"Finance Charges" is defined in Section 2.2.2.


"Financed Receivables" are all those Eligible Accounts, including their proceeds
which Bank finances and makes an Advance, as set forth in Section 2.1.1. A
Financed Receivable stops being a Financed Receivable (but remains Collateral)
when the Advance made for the Financed Receivable has been fully paid.


"Financed Receivable Balance" is the total outstanding gross face amount, at any
time, of any Financed Receivable.


"GAAP" is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.


 

25

--------------------------------------------------------------------------------

"General Intangibles" is all "general intangibles" as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.


"Governmental Approval" is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.


"Governmental Authority" is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.


"Indebtedness" is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations and (d)
Contingent Obligations.


"Indemnified Person" is defined in Section 12.2.


"Insolvency Proceeding" is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.


"Intellectual Property Collateral" is defined in the IP Agreement.


"Inventory" is all "inventory" as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower's custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.


 

26

--------------------------------------------------------------------------------

"Investment" is any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.


"Invoice Transmittal" shows Eligible Accounts which Bank may finance and, for
each such Account, includes the Account Debtor's, name, address, invoice amount,
invoice date and invoice number.


"IP Agreement" is that certain Intellectual Property Security Agreement executed
and delivered by Borrower to Bank dated as of March 10, 2004, as amended through
the Effective Date by that certain Intellectual Property Security Agreement
Addendum.


"Lien" is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.


"Loan Documents" are, collectively, this Agreement, the Perfection Certificate,
the IP Agreement, any note, or notes or guaranties executed by Borrower or any
Guarantor, and any other present or future agreement between Borrower any
Guarantor and/or for the benefit of Bank in connection with this Agreement, all
as amended, restated, or otherwise modified.


"Lockbox" is defined in Section 2.2.6.


"Material Adverse Change" is: (a) a material impairment in the perfection or
priority of Bank's security interest in the Collateral or in the value of such
Collateral; (b) a material adverse change in the business, operations, or
condition (financial or otherwise) of Borrower; or (c) a material impairment of
the prospect of repayment of any portion of the Obligations; (d) Bank
determines, based upon information available to it and in its reasonable
judgment, that there is a reasonable likelihood that Borrower shall fail to
comply with one or more of the financial covenants in Section 6 during the next
succeeding financial reporting period.


"Maturity Date" is February 15, 2009.


"Obligations" are Borrower's obligation to pay when due any debts, principal,
interest, Bank Expenses, and other amounts Borrower owes Bank now or later,
whether under this Agreement, the Loan Documents, or otherwise, including,
without limitation, any interest accruing after Insolvency Proceedings begin and
debts, liabilities, or obligations of Borrower assigned to Bank, and the
performance of Borrower's duties under the Loan Documents.


"Perfection Certificate" is a certain Perfection Certificate completed and
delivered by Borrower to Bank in connection with this Agreement.


"Permitted Indebtedness" is:


(a) Borrower's indebtedness to Bank under this Agreement or the Loan Documents;


(b) Subordinated Debt;


 

27

--------------------------------------------------------------------------------

(c) Indebtedness to trade creditors incurred in the ordinary course of business;
and


(d) Indebtedness secured by Permitted Liens.


"Permitted Investments" are: (i) marketable direct obligations issued or
unconditionally guaranteed by the United States or its agency or any state
maturing within 1 year from its acquisition, (ii) commercial paper maturing no
more than 1 year after its creation and having the highest rating from either
Standard & Poor's Corporation or Moody's Investors Service, Inc., (iii) Bank's
certificates of deposit issued maturing no more than 1 year after issue, and
(iv) any other investments administered through Bank. NOTE: Additional permitted
investment provisions may be added with Credit Officer approval.


"Permitted Liens" are:


(a) Liens arising under this Agreement or other Loan Documents;


(b) Liens for taxes, fees, assessments or other government charges or levies,
either not delinquent or being contested in good faith and for which Borrower
maintains adequate reserves on its Books, if they have no priority over any of
Bank's security interests;


(c) Leases or subleases and non-exclusive licenses or sublicenses granted in the
ordinary course of Borrower's business, if the leases, subleases, licenses and
sublicenses permit granting Bank a security interest;


(d) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase.


"Person" is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.


"Prime Rate" is Bank's most recently announced "prime rate," even if it is not
Bank's lowest rate.


"Reconciliation Day" is the last calendar day of each month.


"Reconciliation Period" is each calendar month.


"Registered Organization" is any "registered organization" as defined in the
Code with such additions to such term as may hereafter be made.


"Requirement of Law" is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.


 

28

--------------------------------------------------------------------------------

"Responsible Officer" is each of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.


"Subordinated Debt" is indebtedness incurred by Borrower subordinated to all of
Borrower's now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.


"Subsidiary" is, with respect to any Person, any Person of which more than 50.0%
of the voting stock or other equity interests (in the case of Persons other than
corporations) is owned or controlled directly or indirectly by such Person or
one or more of Affiliates of such Person.


"Total Liabilities" is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower's consolidated balance sheet, including
all Indebtedness, and current portion of Subordinated Debt permitted by Bank to
be paid by Borrower, but excluding all other Subordinated Debt.


[Signature page follows.]


 

 

29

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.


BORROWER:

SOCKET MOBILE, INC.

By   /s/ David W. Dunlap  
Name:  David W. Dunlap  
Title:  Vice President of Finance and Administration and
Chief Financial Officer (Duly Authorized Officer and
Principal Financial and Accounting Officer)


BANK:

SILICON VALLEY BANK

By  /s/ Aman Johal  
Name:  Aman Johal  
Title:  Relationship Manager

Effective Date: December 31, 2008



 

--------------------------------------------------------------------------------

EXHIBIT A


The Collateral consists of all of Borrower's right, title and interest in and to
the following:


All goods, equipment, inventory, contract rights or rights to payment of money,
leases, license agreements, franchise agreements, general intangibles (including
payment intangibles) accounts (including health-care receivables), documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), commercial tort claims,
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and
any copyright rights, copyright applications, copyright registrations and like
protections in each work of authorship and derivative work, whether published or
unpublished, now owned or later acquired; any patents, trademarks, service marks
and applications therefor; trade styles, trade names, any trade secret rights,
including any rights to unpatented inventions, know how, operating manuals,
license rights and agreements and confidential information, now owned or
hereafter acquired; or any claims for damages by way of any past, present and
future infringement of any of the foregoing; and


All Borrower's books relating to the foregoing and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.



 

--------------------------------------------------------------------------------

EXHIBIT B



SPECIALTY FINANCE DIVISION
Compliance Certificate


I, an authorized officer of Socket Mobile, Inc. ("Borrower") certify under the
Loan and Security Agreement (the "Agreement") between Borrower and Silicon
Valley Bank ("Bank") as follows (all capitalized terms used herein shall have
the meaning set forth in the Agreement):


Borrower represents and warrants for each Financed Receivable:


Each Financed Receivable is an Eligible Account.


Borrower is the owner with legal right to sell, transfer, assign and encumber
such Financed Receivable;


The correct amount is on the Invoice Transmittal and is not disputed;


Payment is not contingent on any obligation or contract and Borrower has
fulfilled all its obligations as of the Invoice Transmittal date;


Each Financed Receivable is based on an actual sale and delivery of goods and/or
services rendered, is due to Borrower, is not past due or in default, has not
been previously sold, assigned, transferred, or pledged and is free of any
liens, security interests and encumbrances other than Permitted Liens;


There are no defenses, offsets, counterclaims or agreements for which the
Account Debtor may claim any deduction or discount;


It reasonably believes no Account Debtor is insolvent or subject to any
Insolvency Proceedings;


It has not filed or had filed against it Insolvency Proceedings and does not
anticipate any filing;


Bank has the right to endorse and/ or require Borrower to endorse all payments
received on Financed Receivables and all proceeds of Collateral.


No representation, warranty or other statement of Borrower in any certificate or
written statement given to Bank contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statement contained in
the certificates or statement not misleading.


Additionally, Borrower represents and warrants as follows:


Borrower and each Subsidiary is duly existing and in good standing in its state
of formation and qualified and licensed to do business in, and in good standing
in, any state in which the conduct of its business or its ownership of property
requires that it be qualified except where the failure to do so could not
reasonably be expected to cause a Material Adverse Change. The execution,
delivery and performance of the Loan Documents have been duly authorized, and do
not conflict with Borrower's organizational documents, nor constitute an event
of default under any material agreement by which Borrower is bound. Borrower is
not in default under any agreement to which or by which it is bound in which the
default could reasonably be expected to cause a Material Adverse Change.


 

--------------------------------------------------------------------------------

Borrower has good title to the Collateral, free of Liens except Permitted Liens.
All inventory is in all material respects of good and marketable quality, free
from material defects.


Borrower is not an "investment company" or a company "controlled" by an
"investment company" under the Investment Company Act of 1940, as amended.
Neither Borrower nor any of its Subsidiaries is a "holding company" or an
"affiliate" of a "holding company" or a "subsidiary company" of a "holding
company" as each term is defined and used in the Public Utility Holding Company
Act of 2005. Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors). Borrower has complied in all material respects with
the Federal Fair Labor Standards Act. Borrower has not violated any laws,
ordinances or rules, the violation of which could reasonably be expected to
cause a Material Adverse Change. None of Borrower's or any Subsidiary's
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower's knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally. Borrower
and each Subsidiary has timely filed all required tax returns and paid, or made
adequate provision to pay, all material taxes, except those being contested in
good faith with adequate reserves under GAAP. Borrower and each Subsidiary has
obtained all consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all government authorities that are
necessary to continue its business as currently conducted except where the
failure to obtain or make such consents, declarations, notices or filings would
not reasonably be expected to cause a Material Adverse Change.







Please indicate compliance status by circling Yes/No under "Complies" column.  
   
Reporting Covenant
Required
Complies
      Monthly financial statements with Compliance Certificate Monthly within 30
days
Yes No
Annual financial statement (CPA Audited) + CC FYE within 120days
Yes No
10 Q, 10 K and 8-K Within 5 days after filing with SEC
Yes No
Borrowing Base Certificate A/R & A/P Agings Monthly within 30 days
Yes No
   

The following Intellectual Property was registered after the Closing Date (if no
registrations, state "None")






Financial Covenant
Required
Actual
Complies
        Maintain on a Monthly Basis:       Minimum Liquidity
$250,000
$________
Yes No




--------------------------------------------------------------------------------

All representations and warranties in the Agreement are true and correct in all
material respects on this date, and Borrower represents that there is no
existing Event of Default.


Sincerely,

Socket Mobile, Inc.


____________________________________
Signature

____________________________________
Title
____________________________________
Date

